Exhibit 10.1


AMENDMENT NO. 1
Dated as of December 28, 2018
to
CREDIT AGREEMENT
Dated as of December 22, 2014
THIS AMENDMENT NO. 1 (this "Amendment") is made as of December 28, 2018 among
Allegiance Bancshares, Inc., a Texas corporation (the "Borrower"), and
Prosperity Bank, a Texas banking association (the "Lender"), under that certain
Credit Agreement dated as of December 22, 2014 by and among the Borrower and the
Lender (as further amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
WHEREAS, the Borrower has requested that the Lender agree to make certain
amendments to, and increase the amount of credit available under, the Credit
Agreement; and
WHEREAS, the Borrower and the Lender have so agreed on the terms and conditions
set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Lender hereby agree to enter into this Amendment.
1.    Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement shall be amended as follows:
(A)    The individual defined terms noted below and appearing in Section 1.1 of
the Credit Agreement are amended and restated in their entirety to read as
follows:
"Bank" means Allegiance Bank, a Wholly-Owned Subsidiary of the Borrower, the
deposits of which are insured by the FDIC pursuant to the FDIA.
"Maturity Date" means the earliest to occur of (a) December 28, 2025, (b) the
date of termination of the entire Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a).
"Revolving Credit Commitment" means the obligation of Lender to make Revolving
Credit Loans to the account of the Borrower hereunder in an aggregate principal
amount at any time outstanding not to exceed the amount of $45,000,000;


1



--------------------------------------------------------------------------------





provided that the amount of the Revolving Credit Commitment shall automatically
reduce by $7,500,000 on December 28, 2020 and on each anniversary of the
Amendment No. 1 Effective Date occurring thereafter until the Maturity Date.
(B)    Section 1.1 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:
"Amendment No. 1 Effective Date" means December 28, 2018.
(C)    Section 2.1 of the Credit Agreement is amended and restated in its
entirety to read as follows:
SECTION 2.1        Revolving Credit Loans.
(a)    Subject to the terms and conditions of this Agreement, Lender agrees to
make one or more Revolving Credit Loans to Borrower from time to time from the
date hereof to and including the Maturity Date in an aggregate principal amount
at any time outstanding up to but not exceeding the amount of the Revolving
Credit Commitment. Subject to the foregoing limitations, and the other terms and
provisions of this Agreement, Borrower may borrow, repay, and reborrow
hereunder.
(b)    Without limiting the foregoing, on December 28, 2020 and on each
anniversary of the Amendment No. 1 Effective Date occurring thereafter during
which the Revolving Credit Commitment is outstanding, the Borrower shall repay
the outstanding principal amount of all Loans to the extent that the outstanding
principal amount of all Loans exceeds the Revolving Credit Commitment, after
giving effect to the annual $7,500,000 reduction in the amount of the Revolving
Credit Commitment, together with unpaid interest accrued on the principal amount
repaid.
(D)    Section 5.8 of the Credit Agreement entitled "Environmental Matters" is
amended and restated in its entirety to read as follows:
SECTION 5.8    Environmental Matters.
Except as described in Schedule 5.8 to Amendment No. 1:
(a)    The properties owned, leased or operated by the Borrower and each
Subsidiary now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a material violation of applicable Environmental
Laws or (B) could reasonably be expected to give rise to material liability
under applicable Environmental Laws;
(b)    To the knowledge of the Borrower and its Subsidiaries, the Borrower and
each Subsidiary and their respective properties and all operations conducted in
connection therewith are in material compliance, and have been in material


2



--------------------------------------------------------------------------------





compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
reasonably be expected to interfere with the continued operation of such
properties or impair the fair saleable value thereof;
(c)    Neither the Borrower nor any Subsidiary has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws;
(d)    To the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by the Borrower or any Subsidiary in violation of, or
in a manner or to a location which could reasonably be expected to give rise to
material liability under, applicable Environmental Laws, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to material
liability under, any applicable Environmental Laws;
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary or such properties or such
operations that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and
(f)    There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
(E)    Section 9.4 of the Credit Agreement entitled "Limitations on Restricted
Payments" is amended and restated in its entirety to read as follows:
SECTION 9.4    Limitations on Restricted Payments. Unless such payment is made
under and in accordance with Borrower’s existing corporate bonus and incentive
program, as such program may be amended or otherwise modified from time to time
in the ordinary course of business and in accordance with customary market
practices, or pursuant to the terms of the TARP Securities, without Lender’s
prior written consent, the Borrower shall not: (a) pay any bonus or other
similar payment to its directors, managers, officers, employees, owners,
partners, members, affiliates, subsidiaries or other related persons or


3



--------------------------------------------------------------------------------





(b) except as permitted by Section 9.11, declare, make, or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Capital Stock of the Borrower, or make any
distribution of cash, property or assets to the holders of shares of any Capital
Stock of the Borrower (all of the foregoing, the "Restricted Payments").
(F)    Section 9.7 of the Credit Agreement entitled "Reserve" is corrected to
add the deleted section heading to read as follows:
SECTION 9.7    Reserved.
(G)    Section 9.11 of the Credit Agreement entitled "Use of Proceeds" is
amended and restated in its entirety to read as follows:
SECTION 9.11    Use of Proceeds. The Borrower shall not use the proceeds of any
Revolving Credit Loan for any purpose other than (a) repay in full all
Indebtedness of the Borrower to the Lender outstanding under the December 22,
2014 $30,000,000.00 Note, (b) to acquire in the open market shares of Allegiance
Bancshares, Inc. pursuant to the terms of a repurchase program approved by
Borrower’s Board of Directors and only after receipt of any required regulatory
approvals, (c) for working capital and general corporate purposes of the
Borrower and its Subsidiaries, (d) for the payment of certain fees and expenses
incurred in connection with the foregoing and this Agreement and/or Amendment
No. 1 thereto, and (e) as may be otherwise permitted by Lender.
(H)    Section 9.14 of the Credit Agreement entitled "Certain Restrictions
Regarding Securities" is amended and restated in its entirety to read as
follows:
SECTION 9.14    Certain Restrictions Regarding Securities. The Borrower shall
not enter into any reverse stock splits, or purchases, redemptions, retirements
or reclassifications of the capital stock or other equity securities of any
class, series or issue whatsoever of the Bank.
(I)    Section 11.1 of the Credit Agreement entitled "Notices" is amended and
restated in its entirety to read as follows:
SECTION 11.1    Notices. All notices, demands, requests and other communications
provided for herein shall be in writing and shall be deemed to have been
properly given and delivered: (a) if delivered by hand delivery, when delivered;
(b) if delivered by Federal Express or other reliable overnight courier service,
on the next Business Day after delivered to such courier service; (c) if mailed
by United States Postal Service certified or registered mail (postage prepaid,
return receipt requested), three (3) Business Days after mailing; or (d) if sent
by telecopier, on the day of transmission provided that a copy is sent on the
same day by overnight courier as set forth below(except that, if not given
during normal business hours for the


4



--------------------------------------------------------------------------------





recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient):
If to the Borrower:
Allegiance Bancshares, Inc.
8847 West Sam Houston Parkway North, Suite 200
Houston, Texas 77040
Telephone: (281) 517-6461
Telecopier: (281) 894-0019
Attention: Paul P. Egge

With copies to:
Ross, Banks, May, Cron & Cavin, P.C. (which shall not be notice to Borrower or
any Subsidiary)
7700 San Felipe, Suite 550
Houston, Texas 77063
Telephone: (713) 626-1200
Telecopier: (713) 623-6014
Attention: Jim D. Hamilton

If to the Lender:
Prosperity Bank – River Oaks Banking Center
4295 San Felipe, Suite 100
Houston, Texas 77027
Telephone: (713) 954-2452
Telecopier: (713) 693-9315
Attention: Darron Drago, Houston Area Regional President

With copies to:
Winstead PC (which shall not be notice to Lender)
600 Travis Street, Suite 5200
Houston, Texas 77002
Telephone: (713) 650-2718
Telecopier: (713) 650-2400
Attention: James W. Doyle

(J)    The Schedules to the Credit Agreement are amended and restated in their
entirety to read as indicated in the Schedules to Amendment No. 1 to the Credit
Agreement delivered to the Lender contemporaneously herewith.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
(A)    The Lender shall have received counterparts of (i) the $45,000,000 Note
evidencing the increased Revolving Credit Commitment, (ii) this Amendment duly
executed by the Borrower, and (iii) the Ratification and Amendment of Previously
Executed Security Agreement attached hereto duly executed by the Borrower.
(B)    The Lender shall have received by no later than the date and time
specified by the Lender, an amendment fee payable in an amount equal to
$37,500.00.


5



--------------------------------------------------------------------------------





(C)    The Lender shall have received authorization documents from the Borrower
in form and substance acceptable to the Lender and its counsel.
(D)    The Lender shall have received payment of the Lender's and its
affiliates' fees and reasonable out-of-pocket expenses (including reasonable
out-of-pocket fees and expenses of counsel for the Lender) in connection with
this Amendment.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(A)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(B)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects (or in all respects
in the case of any representation and warranty qualified by materiality or
Material Adverse Effect) with the same effect as though made on and as of the
date hereof (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date is true and correct in all
material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Effect) only as of such
specified date).
4.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. Borrower and Lender agree
that the Credit Agreement, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with its terms. The terms, provisions, and
conditions of any and all of the Loan Documents including the Credit Agreement
are hereby ratified and confirmed in every respect by Borrower and shall
continue in full force and effect.
5.    Reference to and Effect on the Credit Agreement.
(A)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other loan document shall mean and be a reference to
the Credit Agreement as amended hereby.
(B)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


6



--------------------------------------------------------------------------------





(C)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lender, nor constitute a waiver of any provision of the
Credit Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(D)    This Amendment is a Loan Document.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
ALLEGIANCE BANCSHARES, INC.


By:/s/ George Martinez    
Name:    George Martinez
Title:    Chairman and CEO






Signature Page to Amendment No. 1 to
Credit Agreement dated December 22, 2014
Allegiance Bancshares, Inc.

--------------------------------------------------------------------------------






PROSPERITY BANK


By:/s/ Darron Drago        
Name:    Darron Drago
Title:    Houston Area Regional President


Signature Page to Amendment No. 1 to
Credit Agreement dated December 22, 2014
Allegiance Bancshares, Inc.